    Case: 1:18-cv-03916 Document #: 186 Filed: 04/09/20 Page 1 of 9 PageID #:1049


                                                                                  FIL/2E0D
                                                                                         20
                                                                                                            TD
                           IN THE UNITED STATES DISTRICT COURT
                                                                                        4/9
                                                                                              . BRUTO    N
                                                                                    THOMA.SDG
                                                                                            IS T R IC T COURT
                                                                                 CLERK, U.S
              FOR THE NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION



STEWART, JAMES                                            CASE NUMBER              1:18-cv-03916

Plaintiff                                                 Judge Charles R Norgle Sr

V                                                         Magistrate Judge Michael T. Mason

CREDIT CONTROL, LLC and employee                          Magistrate Judge Jeffrey Cummings

RESURGENT CAPITAL SERVICES

(RESURGENT) and employee

EXPERIAN INFORMATION SOLUTIONS INC.

(EXPERIAN) and employee

LVNV FUNDING LLC (LVNV)

Defendants

                         MOTION FOR RECONSIDERATION OF SANCTION


NOW COMES the Plaintiff James Stewart who herein submits his request for reconsideration of sanctions

pursuant to Federal Rule of Civil Procedure 37(d)(2) for the following reasons:



On June 26, 2019 the court denied Plaintiff request for sanctions because Plaintiff filed the motion less

than four days before hearing and Plaintiff allegedly didn’t meet and confer.



However plaintiff admit the filing was in violation of the four day before hearing rule of the court

however Plaintiff allege the 37(d)(2) sanction is automatic, and in addition did notice the parties on

11/13/2018 that the discovery responses were insufficient and that the responses violate 37(d)(2).

Defendants just ignored the violation. See email




Page 3 of 8                             Thursday, April 9, 2020
   Case: 1:18-cv-03916 Document #: 186 Filed: 04/09/20 Page 2 of 9 PageID #:1050




Then on 12/2/2018 plaintiff requested all parties produce production of allege documents with claim of

privilege without a protective order being in place which violate 37(d)(2). Defendants just ignored the

violation. See email



Before filing this motion for reconsideration, Plaintiff certify his motion for sanctions for failing to

answer or respond is in good faith conferred or attempted to confer with the party’s failing to act in an

effort to obtain the production, answer, or response without court action and he notice all Defendants his

plans to file this motion March 5, 2020 and Defendants

Experian         __x__object ____ do not object             LVNV _x___object          ____ do not object

Credit Control __x__object        ____ do not object



Plaintiff states that after attempting consultation over the phone and good faith attempts to

resolve differences to prevent the filing of the motion for sanctions Mr. Stewart was unsuccessful

in engaging in such consultation due to no fault of Mr. Stewart. Mr. Stewart attempted to resolve

the matter by calling the defendants on the following dates

Mr. Watts ask to shoot      4/2/2020                     5:02PM                      618-520-6477

him an email. Plaintiff

did so but Mr. Watts did

not respond to the

email.

Mrs. Ward ask to shoot      4/2/2020                     4:52PM                      312-782-3939

her an email and rudlly

hung up the phone.




Page 4 of 8                              Thursday, April 9, 2020
   Case: 1:18-cv-03916 Document #: 186 Filed: 04/09/20 Page 3 of 9 PageID #:1051




Plaintiff did so but Mrs.

Ward did not respond to

the email.

Mr. Foster did not          4/2/2020               5:02PM        312-704-3262

respond to calls nor

message left over the

phone



Mr. Watts did not           4/6/2020               12:21PM       618-520-6477

respond to call nor

message left over the

phone

Mrs. Ward did not           4/6/2020               12:20PM       312-782-3939

respond to call nor

message left over the

phone

Mr. Foster did not          4/6/2020               12:18PM       312-704-3262

respond to call nor

message left over the

phone



Mr. Watts alleges he        4/8/2020               3:47 PM       618-520-6477

provide the requested

discovery. Mr. Stewart

position is the court




Page 5 of 8                            Thursday, April 9, 2020
   Case: 1:18-cv-03916 Document #: 186 Filed: 04/09/20 Page 4 of 9 PageID #:1052




stayed discovery and

that the requested

discovery was not

provide or that an in

camera review was not

provided for alleged

attorney client privilege

objections.

Mrs. Ward did not           4/8/2020                    3:46 PM                     312-782-3939

respond to call nor

message left over the

phone

Mr. Foster did not          4/8/2020                    3:44 PM                     312-704-3262

respond to call nor

message left over the

phone



Furthermore, Plaintiff states the following;

During the 26f conference held September 14, 2018 Plaintiff requested a protective order before

conducing discovery See Joint Initial Status Report docket # 36 dated October 15, 2018, counsel for

defendants would not agree to confidential order.



Plaintiff submitted request for production September 24, 2018

Defendants responded to request for production with objection to the production request claiming client /

attorney privilege without having the protective order in place or on the docket in violation of the rule




Page 6 of 8                             Thursday, April 9, 2020
   Case: 1:18-cv-03916 Document #: 186 Filed: 04/09/20 Page 5 of 9 PageID #:1053



37(d)(2).

                         37(d)(2) Unacceptable Excuse for Failing to Act. A failure described
                         in Rule 37(d)(1)(A) is not excused on the ground that the discovery
                         sought was objectionable, unless the party failing to
                         act has a pending motion for a protective order under Rule 26(c)


Protective order on file December 3, 2018


Experian November 2, 2018 response to production item numbers 5, 7, 10, 11, 12,13,and 14 stating “

Experian also objects to this request on the grounds that it calls for the disclosure of confidential, proprietary,

and or trade secret information. (and/or) Finally, Experian objects to this Request to the extent that it seeks

documents protected from disclosure by the attorney-client privilege, the attorney work product privilege” in

violation of Rule 37(d)(2)



Credit Control November 6, 2018 response to production item numbers 9, 15, 16 stating “Subject to and

without waiving the foregoing objections and subject to a protective order by the court, Credit Control

will produce policies relating to the FCRA” “Defendant further objects on the grounds and to the extent

that this request seeks information protected by the attorney client privilege and the work product

doctrine.” In violation of Rule 37(d)(2).



LVNV November 11, 2018, in response to production item number 9, 13, 14, and 15 “Objection This

request seeks irrelevant information, seeks the production of confidential information that cannot be

produced without a confidentiality agreement order being entered.”. In violation of Rule 37(d)(2). Also

request number 4 is missing the Exhibits 16 certified mail 7017 1070 0000 5157 1547 and exhibits 19

certified Mail 7017 1070 0000 5157 8867 that was sent to Resurgent and LVNV is missing. In addition

counsel statement that the information is not relevant is a misrepresentation of the fact that the Forward

Flow Receivable Sale Agreement is a threshold issue which the production is required evidence to prove a

lawful assignment and just what right, title or interest it own by the allege debt buyer LVNV.




Page 7 of 8                              Thursday, April 9, 2020
   Case: 1:18-cv-03916 Document #: 186 Filed: 04/09/20 Page 6 of 9 PageID #:1054




       WHEREFORE, Plaintiff requests that this Court sanction Defendants and/or Defendants
counsel as set forth above and grant such other relief as this Court deems proper.




Respectfully submitted



/s/James Stewart
James Stewart
8132 S Harvard
Chicago Illinois 60620
312 217 0492
Cnajames1961@yahoo.com


                                CERTIFICATE OF SERVICE

I hereby certify that on April 9, 2020 a copy of the foregoing document to be electronically filed

with the Clerk of Court who is using the CM/ECF system which will be sent to all attorneys of

record and via email to be heard ASAP.

Jamie N. Ward                                     Nabil G. Foster
jamieward@jonesday.com                            Lindsey Conley
JONES DAY                                         HINSHAW & CULBERTSON LLP
77 West Wacker                                    151 North Franklin Street, Suite 2500
Chicago, IL 60601.1692                            Chicago, IL 60606
Telephone: +1.312.782.3939                        Telephone: 312-704-3000
Facsimile: +1.312.782.8585                        Facsimile: 312-704-3001
                                                  nfoster@hinshawlaw.com
                                                   lconley@hinshawlaw.com
Patrick A. Watts, Esq.
Watts Law Group, LLC
212 S. Bemiston Ave., Suite 200
St Louis , MO 63105
Tel: 618-520-6477
E-mail: pwatts@swattslaw.com




Page 8 of 8                         Thursday, April 9, 2020
              Case: 1:18-cv-03916 Document #: 186 Filed: 04/09/20 Page 7 of 9 PageID #:1055

                                    Search your mailbox                                                   James Stewart   Account Info   Go   Sign Out   Home



                                    CREDIT CONT…       Contacts            Notepad               Calendar


           Compose                                          Delete     Spam      Actions         Apply



                                              Raging Bull         California Man Mak                           Ad
 Inbox                      17

 Drafts                     156
                                     protecitve order                cnajames1961@ya.../CREDIT CONTROL ...
 Sent
                                                                               Nov 13, 2018 at 10:23 AM
 Archive
                                                                                              Print   Raw message
 Spam
                                       James Stewart <cnajames1961@yahoo.com>
 Trash                                 To: Patrick Watts <pwatts@swattslaw.com>,
                                       Jamie N. Ward <jamieward@jonesday.com>,
                                       Nabil G. Foster <nfoster@hinshawlaw.com>,
Folders              Edit    Show      James Stewart <cnajames1961@yahoo.com>,
                                       Lindsey Conley <lconley@hinshawlaw.com>

                                     1 File     33kB
                                      DOCX      33kB




                                     US DISTRIC…
                                     Download


                                     Dear Attorneys after a review of the responses to Plaintiff
                                     discovery (request for production) some of the responses state
                                     a claim of privilege and work product in the responses by
                                     CREDIT CONTROL, LVNV, AND EXPERIAN, clearly these
                                     are automatic sanctions pursuant to 37(d)(2).

                                     PLEASE REVIEW YOUR RESPONSES


                                     Also before this case can move forward there must be a
                                     protective order in place for all concern.


                                     Please review the protective order Plaintiff will filed and state if
                                     your in agreement with the order.


                                     Respectfully.




                                     James Stewart
                                     8132 S Harvard
                                     Chicago Illinois 60620
                                     cnajames1961@yahoo.com
                                     312 217 0492


           Compose                                          Delete      Spam     Actions         Apply
              Case: 1:18-cv-03916 Document #: 186 Filed: 04/09/20 Page 8 of 9 PageID #:1056

                                    Search your mailbox                                               James Stewart   Account Info   Go   Sign Out   Home



                                    CREDIT CONT…      Contacts           Notepad             Calendar


           Compose                                        Delete     Spam    Actions         Apply



                                                                                                           Ad
 Inbox                      17

 Drafts                     156
                                     production                    cnajames1961@ya.../CREDIT CONTROL ...
 Sent
                                                                            Nov 28, 2018 at 3:44 PM
 Archive
                                                                                          Print   Raw message
 Spam
                                       James Stewart <cnajames1961@yahoo.com>
 Trash                                 To: Jamie N. Ward <jamieward@jonesday.com>
                                       Cc: Patrick Watts <pwatts@swattslaw.com>,
                                       Nabil G. Foster <nfoster@hinshawlaw.com>,
Folders              Edit    Show      Lindsey Conley <lconley@hinshawlaw.com>,
                                       Regina Watts <regina@watts-law.com>

                                     Dear Parties , I have ask for the protective order in this case to
                                     be review and sign a number of times and as of today no one
                                     has said a thing about.

                                     As you all know claiming a privilege without having a
                                     protective order in place or having a motion to have a
                                     protective order to be ruled upon doesn't excuse a party from
                                     answering the production request and is a violation of 37d(2).


                                     Please respond to all production request were you have claim
                                     privilege but request a protective order be in place first.

                                     James Stewart
                                     8132 S Harvard
                                     Chicago Illinois 60620
                                     cnajames1961@yahoo.com
                                     312 217 0492




           Compose                                        Delete     Spam    Actions         Apply
              Case: 1:18-cv-03916 Document #: 186 Filed: 04/09/20 Page 9 of 9 PageID #:1057

                                    Search your mailbox                                                 James Stewart   Account Info        Go         Sign Out   Home



                                    CREDIT CONT…       Contacts           Notepad              Calendar


           Compose                                        Delete      Spam     Actions         Apply



                                                                                                             Ad
 Inbox                      20

 Drafts                     156
                                     production                    cnajames1961@ya.../CREDIT CONTROL ...
 Sent
                                                                               Dec 2, 2018 at 5:33 PM
 Archive
                                                                                            Print   Raw message
 Spam
                                       James Stewart <cnajames1961@yahoo.com>
 Trash                                 To: Nabil G. Foster <nfoster@hinshawlaw.com>,
                                       Jamie N. Ward <jamieward@jonesday.com>,
                                       Patrick Watts <pwatts@swattslaw.com>,
Folders              Edit    Show      Lindsey Conley <lconley@hinshawlaw.com>,
                                       Regina Watts <regina@watts-law.com>                                                      Hot              Hot               Hot

                                     Dear Parties , please submit responses to all request for
                                     production that claim privilege , as you know claiming privilege
                                     without a protective order in place is no excuse not to provide
                                     the request for production. If the request for production is not
                                     submitted I will be force to file a motion to compel by Tuesday                            Hot              Hot               Hot
                                     December 4, 2018.


                                     James Stewart
                                     8132 S Harvard
                                     Chicago Illinois 60620                                                                            Chummy Tees
                                     cnajames1961@yahoo.com
                                     312 217 0492




           Compose                                        Delete      Spam     Actions         Apply
